EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with        Mr. Cheng-Ning Jong on September 21, 2021.
The application has been amended as follows: 

In the Claims
Claim 1 has been rewritten as follows:
--1.	(Currently Amended) A system for making curved cuts of a work piece, said system comprising:
(a)	a cradle for receiving a template, the template having a first end, a second end and a profiled groove spanning the first end and the second end of the template, the profiled groove dividing the template into a distal half and a proximal half, wherein at least one profile of a curved cut is part of the profiled groove;
(b)	a turntable comprising a platform and a base, said platform disposed in a plane and said platform is rotatably supported upon said base, wherein said turntable is configured for receiving a saw having a saw blade disposed in a plane such that the plane in which the saw blade is disposed 
(c)	a first mobility mechanism attached to said base and a second mobility mechanism attached to said base, wherein said first mobility mechanism is for movably supporting for movement in a first direction to traverse between the first end and the second end of the template, and said second mobility mechanism is for movably supporting for movement in a second direction said first [[a]] direction 
(d)	a cord configured to be attached to the saw;
(e)	a reel connected to said cord, said reel is configured for taking up said cord to advance the saw from the first end to the second end of the template, wherein said reel is rotated for taking up said cord using a device selected from the group consisting of a motorized rotary device and a hand-powered rotary device; and
(f)	an electrical switch and a protrusion, the saw is an electrical saw, said electrical switch configured for controlling the operation of the saw and the operation of said motorized rotary device, said protrusion is 
disposable 

Claim 10 has been rewritten as follows:
--10.	(Currently Amended) A system for making curved cuts of a work piece, said system comprising:
(a)	a template comprising a first end, a second end and a profiled groove spanning said first end and said second end of said template, said profiled groove dividing said template into a distal half and a proximal half, wherein at least one profile of a curved cut is part of said profiled groove;
(b)	a saw comprising a saw blade disposed in a plane;
(c)	a turntable comprising a platform and a base, said platform disposed in a plane and said platform is rotatably supported upon said base, wherein said saw is attached to said turntable such that said plane in which said saw blade is disposed is substantially perpendicular to said plane in which said platform is disposed;
(d)	a first mobility mechanism attached to said base and a second mobility mechanism attached to said base, wherein said first mobility mechanism is for movably supporting for movement in a first direction to traverse between said first end and said , and said second mobility mechanism is for movably supporting for movement in a second direction said first [[a]] direction 
(e)	a cord attached to said saw, wherein said saw is configured to be advanced through said profiled groove by said cord and said cord is disposed within said profiled groove such that a pull of said cord advances said saw without binding of said saw with respect to said profiled groove,
wherein the work piece is disposable under said profiled groove of said template and said saw blade is configured to be guided through said profiled groove such that the work piece disposed under said template and spanning said profiled groove can be cut according to said at least one profile of a curved cut from said first end to said second end of said template.--.

Claim 17 has been rewritten as follows:
--17.	(Currently Amended) The system of claim 10, said saw is an electrical saw and said system further comprises an electrical switch and a protrusion, said electrical switch operably connected to said saw and said motorized rotary device 
In the Specification
Page 4,	line 10, “get cut one” has been changed to --get one cut--.
Page 7,	line 14, “proximity” has been changed to --proximal--.
Page 12,	line 13, --system-- has been inserted after “the present automated jigsaw”;
		line 17, --58-- has been inserted after “a profiled groove”.
Page 13,	line 13, “a base 40” has been changed to --the base 40--;
		line 14, --the-- has been inserted before “turntable in”.
Page 14,	line 11, “a bracket 46” has been changed to --the bracket 46--;
		line 13, “the shield 42” has been changed to --a shield 42--;
		line 20, --36-- has been inserted after “reel”.
Page 15,	line 20, --system-- has been inserted after “automated jigsaw”.
Page 16,	line 1, “proximity” has been changed to --proximal--;
		line 4, --system-- has been inserted after “automated jigsaw”;
		line 5, --system-- has been inserted after “automated jigsaw”;
		line 9, “them” has been changed to --it--.
Page 17,	line 6, --4-- has been inserted after “cradle”;
line 16, “a bracket 46 of a blade 32” has been rewritten as follows:
--the [[a]] bracket 46 for the [[of a]] blade 32--;
line 17, “a groove 58” has been changed to --the groove 58--.
Page 18,	lines 8-10 have been rewritten as follows:--FIG. 7 is a simplified circuit diagram showing the [[a]] saw, the [[a]] tool for advancing the saw, a power source 52 and the [[a]] switch 26 configured to selectively drive the saw 30 and the tool 28.  Here, the [[a]] 
Page 19,	line 11, --58-- has been inserted after “profiled groove”;
		line 12, --58-- has been inserted after “profiled groove”;
		line 17, --the-- has been inserted before “two halves”.

Remarks
The above changes to the claims have been made for further clarity and to correct informalities. The above changes to the specification have been made for further clarity and to correct informalities.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
September 21, 2021